PER CURIAM HEADING








                                                NO.
12-06-00201-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE INTEREST OF       §                      APPEAL FROM THE 
 
J.A.M., J.C.M. AND S.A.M.,            §                      COUNTY
COURT AT LAW #2
 
MINOR CHILDREN            §                      ANGELINA COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for Appellant’s failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3.
            Appellant’s
docketing statement was due to have been filed at the time the appeal was
perfected, i.e., May 11, 2006.  See Tex. R. App. P. 32.1.  On June 13, 2006, this Court notified
Appellant that he should file a docketing statement immediately if he had not
already done so.  However, Appellant
failed to file a docketing statement.
            On July 14,
2006, this Court issued a second notice advising Appellant that the docketing
statement was past due and giving him until July 24, 2006 to comply with Rule
32.1.  The notice further provided that
failure to comply with this second notice would result in the appeal being presented
for dismissal in accordance with Rule 42.3. 
The deadline for filing the docketing statement under this second notice
has now passed, and Appellant has not filed the docketing statement as required
by Rule 32.1 and the Court’s notices.  




            Because
Appellant has failed, after notice, to comply with Rules 25.1(e) and 32.1, the
appeal is dismissed.  See
Tex. R. App. P.  42.3(c).
Opinion delivered July 26,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
(PUBLISH)